DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-106990, filed on 06/04/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/30/2019, 09/06/2019, and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings 

Claim Objections
Claim 5 is objected to because of the following informalities:  "the plurality of metal plate" should recite "the plurality of metal plates" to have consistent claim language.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Additionally, Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  Specifically, claim 2 is being interpreted to read on the subject matter contained within paragraph [0070] and Figs. 7A-7B of the published specification, which states that the second beam (i.e., stirring path) is outside the scanning locus of the first beam (i.e., melting area).  “In other words, it is 
Regarding claim 4, the limitation that recites “wherein the laser welding method does not include a step of irradiating, with the laser beam, a part inside a scanning locus of the first laser beam and a scanning locus of the second laser beam” is being interpreted to read on the scanning locus of the first laser beam and the second laser beam do not overlap.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Regarding claim 1, it is unclear how “a first laser beam” and “a second laser beam” relate to “a laser beam”, as recited in the preamble.  For the purposes of examination, the Examiner will interpret the claims read on the subject matter contained within paragraph [0062] of the published specification and Fig. 5.  In other words, the Examiner interprets the first and second laser beams as the sequential order of the laser beam introduced in the preamble.
Regarding claim 1, the limitation "the plurality of molten metal plates" has insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the limitation that recites “wherein the laser welding method does not include a step of irradiating, with the laser beam” is unclear.  Specifically, it is unclear as to which laser beam this limitation is referring to (i.e., the first/second laser beam, or the laser beam introduced in the preamble of claim 1).
Regarding claim 4, the limitation that recites “wherein the laser welding method does not include a step of irradiating” is unclear.  Specifically, it is unclear if the step of irradiating is referring to the step associated with the first or second laser beam or a different step of irradiating.

Claims 2-3 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Application Publication No. 20190061056 (hereinafter Yang) in view of Japanese Patent Application Publication No. JP2012115876A (hereinafter Ogura), translation submitted in the IDS filed on 05/30/2019.
Regarding claim 1, Yang discloses a laser welding method for lap welding (a method of laser welding a workpiece stack up 10, Abstract and Fig. 1, reproduced below, Yang), using a laser beam (laser beam 24, Abstract and Fig. 1, Yang), of a plurality of metal plates (first metal workpiece 12 and second metal workpiece 14, paragraph [0029] and Fig. 1, Yang) including at least one aluminum i.e., an aluminum-based material”, paragraph [0031], Yang).  Further, Yang discloses that if the first and second metal workpieces are composed of aluminum, each:
“may be separately composed of elemental aluminum or an aluminum alloy that includes at least 85 wt % aluminum. Some notable aluminum alloys that may constitute the first and/or second base aluminum substrates 36, 38 are an aluminum-magnesium alloy, an aluminum-silicon alloy, an aluminum-magnesium-silicon alloy, or an aluminum-zinc alloy. Additionally, each of the base aluminum substrates 36, 38 may be separately provided in wrought or cast form”, paragraph [0032], Yang.

    PNG
    media_image1.png
    453
    329
    media_image1.png
    Greyscale

Further, Yang discloses a melting step of scanning and irradiating circularly (“[t]he beam travel pattern 78 that is traced by the laser beam 24 may be … a circle Yang) a superimposed part (workpiece stack up 10, Abstract and Fig. 1, Yang) made by superimposing the plurality of metal plates (first metal workpiece 12 and second metal workpiece 14, paragraph [0029] and Fig. 1, Yang) with a first laser beam (beam associated with the innermost path, Fig. 10, Yang) so as to form a molten pool made from the plurality of molten metal plates (“the laser beam 24 initiates melting of the first and second metal workpieces 12, 14 (and the third metal workpiece 42 if present) to create a molten weld pool 80”, paragraph [0044], Yang).  Further, Yang discloses “[m]ultiple concentric circle paths may be traced, if desired, at the same weld site 16 as shown… the laser beam is advanced radially inwardly or radially outwardly”, emphasis added, paragraph [0047].  As Yang discloses a discontinuity between the concentric circles (as opposed to a spiral path, as shown in Fig. 11) it logically follows that the beam associated with the innermost circle is stopped, and the other circles are created by sequential laser beams.

    PNG
    media_image2.png
    322
    310
    media_image2.png
    Greyscale

Moreover, Yang discloses a stirring step of scanning and irradiating circularly the molten pool with a second laser beam (beam associated with a path that is next to the innermost circular path in Fig. 10, Yang) so as to stir the molten pool (“the high travel speed of the laser beam is believed to generate a strong stirring effect within the molten weld pool during translation of the weld pool relative to the top surface of the workpiece stack-up along the beam travel pattern”, paragraph [0014], Yang).  Further, Yang discloses “[t]he more vigorous stirring induced in the molten weld pool better agitates the weld pool to drive the expulsion of entrained gas vapors (e.g., zinc, hydrogen, etc.) through the keyhole and away from the weld site of the workpiece stack-up”, paragraph [0014].
However, Yang does not explicitly disclose a second laser beam having a scanning speed faster than a scanning speed of the first laser beam.
Ogura is directed toward laser welding overlapping metal plates.  Ogura teaches a second laser beam having a scanning speed faster than a scanning speed Ogura).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Ogura to have a second laser beam having a scanning speed faster than a scanning speed of the first laser beam.  One skilled in the art would have been motivated to combine the references because doing so would improve productivity.  See Ogura, Abstract.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Yang discloses wherein the scanning is performed with the second laser beam (beam associated with a path that is next to the innermost circular path in Fig. 10, reproduced below, Yang) in such a manner that the molten pool (molten weld pool 80, paragraph [0044], Yang) is prevented from being expanded (the second laser beam is outside the first laser beam [i.e., beam associated with the innermost path], Fig. 10, Yang).
Further, Yang discloses “[m]ultiple concentric circle paths may be traced, if desired, at the same weld site 16 as shown… the laser beam is advanced radially inwardly or radially outwardly”, emphasis added, paragraph [0047].  As Yang discloses a discontinuity between the concentric circles (as opposed to a spiral 

    PNG
    media_image2.png
    322
    310
    media_image2.png
    Greyscale

Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Yang discloses wherein the second laser beam (beam associated with a path that is next to the innermost circular path in Fig. 10, reproduced above, Yang) is emitted outside a scanning locus of the first laser beam (the innermost path, Fig. 10, Yang).
Further, Yang discloses “[m]ultiple concentric circle paths may be traced, if desired, at the same weld site 16 as shown… the laser beam is advanced radially inwardly or radially outwardly”, emphasis added, paragraph [0047].  As Yang discloses a discontinuity between the concentric circles (as opposed to a spiral path, as shown in Fig. 11) it logically follows that the beam associated with the 
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Yang discloses wherein the laser welding method does not include a step of irradiating (gap between the concentric beam travel patterns 78, paragraph [0048] and Fig. 10, Yang), with the laser beam (laser beam 24, Fig. 1, Yang), a part inside a scanning locus of the first laser beam (the innermost path, Fig. 10, Yang) and a scanning locus of the second laser beam (the path next to the innermost path, Fig. 10, Yang).
Further, Yang discloses “[m]ultiple concentric circle paths may be traced, if desired, at the same weld site 16 as shown… the laser beam is advanced radially inwardly or radially outwardly”, emphasis added, paragraph [0047].  As Yang discloses a discontinuity between the concentric circles (as opposed to a spiral path, as shown in Fig. 11) it logically follows that the beam associated with the innermost circle is stopped, and the other circles are created by sequential laser beams.
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Yang discloses wherein the plurality of metal plate (first metal Yang) is constituted of an aluminum alloy cast plate (“each of the base aluminum substrates 36, 38 may be separately provided in wrought or cast form”, paragraph [0032], Yang) and an aluminum alloy plate (“[s]ome notable aluminum alloys that may constitute the first and/or second base aluminum substrates 36, 38 are an aluminum-magnesium alloy, an aluminum-silicon alloy, an aluminum-magnesium-silicon alloy, or an aluminum-zinc alloy”, paragraph [0032], Yang).

Conclusion
The prior art made of record and not relied upon for the rejection of claim 2, but is considered pertinent is Ogura.  Specifically, Ogura teaches that “the second and third scanning speeds V2 are faster than the scanning speed V1 so that the melting part W3 does not scatter” (paragraph [0036]).  The Examiner takes the position that this also reads on the molten pool is prevented from being expanded, as recited in claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTIN C DODSON/Primary Examiner, Art Unit 3761